Case: 4:18-cr-00876-JAR-NCC Doc. #: 150-1 Filed: 12/09/19 Page: 1 of 2 PageID #:
                                     733


Tory D. Bernsen
Muhlenkamp & Bernsen, Attorneys at Law
314.499.7255 (office)
314.737.2899 (cell)
tbernsen@mbstlcriminaldefense.com

                                        December 8, 2019


Ms. Sarah Pingsterhaus
Victim Witness Specialist
Eastern District of Missouri
Via email only: sarah.michels@usdoj.gov

Re: United States of America v. Ashu Joshi (4:18-cr-876)

Dear Ms. Pingsterhaus:

I represent M         D , the alleged victim in the above-referenced matter. My client seeks to
invoke her full rights under the Crime Victims’ Rights Act, 18 U.S.C. Section 3771, including,
but not limited to, her rights to privacy and right to dignity and the right to be treated with
fairness at both the trial and appellate levels of proceedings. Mrs. D has never consented to
any dissemination of the images and videos at issue in this case. If there was any assumption by
your office that her consent was implied, that consent is hereby revoked.

Mrs. D was informed by the United States Attorney’s Office that only two people would view
the seized images and videos. That was not, and is not, accurate or truthful1. Despite the
Government’s representation that her images and videos would only be viewed by two people,
Mrs. D ’s most intimate moments have been viewed and distributed far in excess of that
promise – these videos and images have been viewed by an unknown number of people. While

1
 Independent of the matter addressed herein, after reviewing the filed transcripts in this case with
my client, Mrs. D was “horrified” at the Government’s misrepresentation of the facts and
circumstances, as well as its characterization of its own actions. Mrs. D ’s position has never
changed. She does not want this case to be prosecuted and has never wanted this case to be
prosecuted. Mrs. D refutes the Government’s assertion that she is being “tampered” with in
any way by the defendant, anyone on the defense team, or by her own attorney. However, Mrs.
D does feel as though the Government is attempting to make her a cooperating witness in this
case. As Mrs. D has maintained from the genesis of this case, she will not assist the
Government in sending her husband and the father of her child to prison.

The Government’s statements on the record were evasive, wildly inconsistent, and dishonest and
its motions are devoid of factual support and legal authority. Mrs. D directly disputes, and
resents, the Government’s claim that she is being manipulated. She is the wife of Ashu Joshi and
the mother of their eight month old baby boy and she is asking the Government to exercise its
discretion and dismiss the criminal charges filed against her husband.
Case: 4:18-cr-00876-JAR-NCC Doc. #: 150-1 Filed: 12/09/19 Page: 2 of 2 PageID #:
                                     734


attending court, Mrs. D was embarrassed that some in court had seen her private images and
videos and was horrified that others in the court room may had seen them as well. Mrs. D
objects to any display of these images and/or videos to lawyers, judges, a jury, law enforcement
officers, or anyone else.

My client is requesting a complete and exhaustive list of the names of every person who has
viewed her private photos or videos.

In addition, Mrs. D requests the following information:
    - the location(s) of any and all copies of the images and videos;
    - who has possession of the images and videos;
    - who the images and videos (and any and all copies thereof) were distributed to;
    - whether the images and videos were redistributed by any of the recipients, and if so, to
        whom;
    - what other proceedings, if any, the images were used in;
    - a log of law enforcement personnel/agencies that received and/or viewed the
        images/videos;
    - a log of all non law enforcement persons that viewed the images/videos;
    - a log of all Facebook employees who viewed and/or distributed the images/videos; and
    - whether her images have been distributed to NCMEC and if she been listed as an
        “identifiable minor.”

Mrs. D objects to the Government’s dissemination of the images and videos exchanged
privately by she and her husband. In asserting her rights to privacy and dignity under 18 U.S.C.
Section 3771, Mrs. D demands that all videos and images (and any and all copies thereof) be
returned to her and that any person or agency possessing, viewing, and/or disseminating the
photos and videos cease immediately. Any further distribution and dissemination will cause Mrs.
D severe emotional distress.

Mrs. D has made her position unambiguously clear – she is being victimized by the
Government’s possession and distribution of these images and videos. Existing case law
establishes that when images are known to be in distribution, the victim remains at risk for
further victimization. Mrs. D is at risk for further victimization by the ongoing possession,
dissemination, and viewing of thse images and videos by the Government and the recipients of
the Government’s distribution of those images and videos. The photos and videos that are the
basis of the charges in this case were shared privately between husband (“Defendant”) and wife
(“Victim”) on Facebook Messenger. Mrs. D asserts her rights to privacy and dignity under the
Crime Victims’ Rights Act and demands the photos and videos stop being viewed and
disseminated immediately.

Sincerely,

Tory D. Bernsen
Attorney for M        D

Attachment: Affidavit of Non-Prosecution
